DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/11/2021 has been entered. Claims 47-52, 57, 59, and 62-63 remain pending. Claims 51-52 were previously withdrawn.  Claims 64-70 have been added.  

Election/Restrictions
Claims 47-51, 57, 59, and 62-63 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 52 and 64-65, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 01/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,457,658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 47-51, 57, 59, and 62-65 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
A) The previous objection of claims 27-44, 48-50, and 53-63 is withdrawn in light of Applicant’s amendment.
B) The previous rejections of claims 26-32, 35-37, 39-42, 44, 53-54, and 56 under 35 USC 103 as being unpatentable over Ritter et al. (US 2010/0324165 A1) and claims 58 and 60-61 under 35 USC 103 as being unpatentable over Ritter et al. (US 2010/0324165 A1) as applied to claim 26 in view of Pettit (US 2011/0245919 A1) are withdrawn in light of Applicant’s amendment.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Newly submitted claims 66-70 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claims were drawn Claim 47 is drawn to an optically active intraocular lens article.  Claim 51 was drawn to a process of forming an intraocular lens article and claim 52 was drawn to a process of changing the optical properties of an intraocular lens. Claim 66 is independent or distinct from claim 47 because the lens article and the copolymer are distinct products.  The copolymer may be used as a coating and not a lens article.  They are not mutually obvious variants.  Claim 66 is independent or distinct from claims 51 and 52 since the copolymer does not have to be used to make a lens article and can be used for a coating composition.  Claim 70 is independent or distinct from claim 47 because the compound is not required in the lens article and is a nonpolymeric compound.  There is no product here which infringes both claims.  Claim 70 is independent or distinct from claims 51 and 52 which use a copolymer and not the compound.  The compound could be used to make a homopolymer and/or a coating composition.     
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 66-70 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767